NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
(Serial No. 10/201,948)
IN RE YASUHITO TANAKA
2010-1262
Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences
ON MOTION
ORDER
The Director of the United States Pe.tent and Trade-
mark OfE1ce moves for a 28-day extension of time, until
September 16, 2010, to file his brief Yasuhito Tanaka
opposes.
Upon consideration thereof
lT IS ORDERED THATZ
The motion is granted. No further extensions should
be anticipated

IN RE TANAKA 2
FoR THE CoURT
AUG 24 wm /s/ Jan H0rbaly
CC.
S
Date J an Horbaly
Clerk
Charles Gorenstein, Esq.
Raymond T. Chen, Esq.
Carter G. Phillips, Esq.
R' Ca1`1M°Y»ES‘1~ u.s.couRFl)|Fl5apPEALS FOR
ms renew c:ncun'
AUG 24 2010
.lAN HORBALY
CLERK